Citation Nr: 0621720	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether A.G. and A. may be recognized as surviving children 
of the veteran for the purposes of Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from December 1942 to June 
1968 and died in December 2001.  The appellant is the 
veteran's spouse.

The appellant is the veteran's surviving spouse.  This case 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, that denied recognition of the appellant's 
and veteran's legal adoption of her nieces prior to the 
veteran's death as satisfying the requirements of 38 C.F.R. 
§§ 3.57 and 3.202 (2005), and Article 188 of the New Family 
Code of the Philippines.  In August 2004, the appellant's 
claim was transferred to the jurisdiction of the VA RO in 
Oakland, California.

In February 2006, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is in the claims file.


FINDINGS OF FACT

1.  The record reflects that A. was formally adopted by the 
appellant and the veteran on January [redacted], 1997; and A.G. was 
formally adopted by them by on August [redacted], 1998.

2.  In December 1997 and April 1999 VA awarded the veteran 
additional compensation benefits for his dependent adopted 
children, A. and A.G., respectively, upon review of the 
adoption decrees.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the legal and 
regulatory criteria for recognition of A. and A.G. as the 
surviving children of the veteran have been met.  38 U.S.C.A. 
§§ 101, 501, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.57, 3.102, 3.159, 3.202, 3.210 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran/claimant in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.103(a) (2005).  The changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

II.	Factual Background

The record shows that the veteran died in December 2001 and 
that the appellant is his surviving spouse.  The couple 
married in February 1993.  At that time, he had adult 
children whom the appellant apparently never met (see 
transcript, page 6).  Birth certificates show that A. G. and 
A. were born in 1987 and 1991, respectively.  They are the 
daughters of the appellant's sister who died in 1996.

The record indicates that the appellant and the veteran 
adopted A. and A.G., pursuant to court orders of the Republic 
of the Philippines Regional Trial Court (RTC), Fifth Judicial 
Region, Masbate, on January [redacted], 1997 and August [redacted], 1998, 
respectively.  This was based upon a finding that the 
children's natural mother died, their natural father 
consented to the adoption, and the appellant and veteran were 
fit to adopt them.  The record also includes Home Study 
Reports filed with the court in which it was noted that the 
veteran was divorced, had two previous marriages, and "[h]is 
children have established families and [are] living 
independently on their own." (See undated report for A.)  
The May 1998 home study for A.G. reflects that the veteran 
had three children, two boys and one girl, living on their 
own and independently, and that he and the appellant were 
American citizens who legally resided in the United States, 
and were in the Philippines for five months.  The home study 
also notes that A.G. was qualified to be a U.S. immigrant as 
a half-orphan, and the residency requirement period 
stipulated in the United States immigration law was not 
required. 

The record shows new birth certificates were issued March [redacted], 
1997 (for A.) and December [redacted], 1998 (for A.G.).

In April 1997, the veteran requested that his adopted 
daughter, A., be listed as a dependent on his VA records and, 
in a July 1997 response to the RO's request, he provided her 
Social Security number (SSN).  In a December 1997 letter, the 
VA RO in Oakland, California, advised the veteran that his 
disability compensation award was amended to include benefits 
for his spouse and child.

In January 1999, veteran requested that A.G. be added as a 
dependent in the VA records.  He submitted a certification of 
the final judgment in her adoption and information from the 
Social Security Administration (SSA) to the effect that she 
was illegible for a SSN, although an individual taxpayer 
identification number  (ITIN) was applied for and pending 
(for dependents of U.S. taxpayers outside the U.S. without 
work authorization).  In a June 1999 letter, the VA RO in 
Oakland, California, advised the veteran that his disability 
compensation award was amended to include additional benefits 
for his spouse and children.

In a January 2003 Administrative Decision, the RO noted that 
all the requirements of a valid adoption under Presidential 
Decree 603 were met except for the consent to adoption that 
should have been executed by the veteran's natural children 
from his previous marriages.  The RO found that the decree of 
adoption entered by the Philippine court was not in 
conformity with the Philippine Law on Adoption, Presidential 
Decree 603, as the written consent of the veteran's natural 
children was lacking.

In February 2003, the appellant was awarded VA death 
benefits.  In an April 2003 letter, the RO advised the 
appellant that the amount of her Dependency and Indemnity 
Compensation (DIC) benefits was that of a surviving spouse 
with no dependents and that the decrees of adoption for A. 
and A.G. were not in conformity with the Philippine Law on 
Adoption, Presidential Decree 603, effective June 10, 1975. 

The appellant perfected an appeal as to the RO's 
determination.  In her written statements, including in July 
2003, she said other federal agencies recognized the validity 
of A. and A.G.'s adoption, including the Department of 
Defense that allowed these children to be the veteran's 
dependents and enjoy all the benefits to which they were 
entitled (apparently as dependents of a military retiree).  
She also said that "U.S. Immigration has allowed them to 
immigrate to the [U.S.] as valid adopted children of a U.S. 
citizen" and that the "[SSA] will pay benefits to our 
adopted children if they decide to migrate and reside" in 
the United States.  

In oral testimony during her February 2006 Board hearing, the 
appellant stated that A. and A.G. were her late sister's 
daughters.  She testified that she and the veteran went to 
court in the Philippines and that the adoption process 
involved a home study and publication.  After the adoptions 
were granted, she said that the girls were recognized as the 
couple's children and issued military identifications as 
dependents. The appellant testified that she did not know the 
veteran's adult children and never met them (see transcript, 
page 6).  She said that, to her knowledge, the veteran never 
intended to hide the fact that he had adult children.  
Furthermore, after the veteran's death, the appellant said 
she did not know of any cause for VA to review the adoption 
and that the veteran's adult children never asserted any kind 
of claim in his name (see transcript, page 7).  She 
reiterated that she never met the older children and had no 
idea where they resided.  Id.  The appellant also said that 
at the time of the adoptions in the Philippines, neither the 
court nor any presiding officer ever gave her any reason to 
believe that any of the requisite paperwork was not 
submitted.  

III. Analysis

The appellant contends that the legal adoptions of A. and 
A.G., should be recognized to allow additional DIC 
compensation.  She has asserted that she exercises all 
parental authority over the children whom VA previously 
recognized as the veteran's adopted children, and for whom VA 
paid the veteran additional disability allowance as his 
dependents.  She argues that other federal agencies, 
including the Department of Defense, the U.S. Office of 
Immigration and Naturalization, and the SSA, also recognized 
A. and A.G. as the veteran's legally adopted dependent 
children.

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  38 C.F.R. § 
3.57(a).

The law states that a child who is adopted under foreign law 
by a veteran may be recognized as a child of the veteran for 
purposes of additional compensation only if four conditions 
are met.  See 38 U.S.C.A. § 101(4)(B) (West 2002).  
Specifically, 38 U.S.C.A. § 101(4)(B) provides, in pertinent 
part:

(i) a person residing outside any of the States shall not be 
considered to be a legally adopted child of a veteran during 
the lifetime of the veteran . . . unless such person:

(I) was less than eighteen years of age at the time of 
adoption;

(II) is receiving one-half or more of such person's annual 
support from such veteran;

(III) is not in the custody of such person's natural parent, 
unless such natural parent is such veteran's spouse; and
(IV) is residing with such veteran . . . except for periods 
during which such person is residing apart from such veteran 
. . . for purposes of full-time attendance at an educational 
institution or during which such person or such veteran . . . 
is confined in a hospital, nursing home, other health-care 
facility, or other institution. 

Id. at (B)(i)(I) - (IV); 38 C.F.R. § 3.57(e)(2).

Somewhat at odds with 38 U.S.C.A. § 101(4)(B) is a VA General 
Counsel opinion issued on March 30, 1979, to the effect that 
VA has authority to look behind the face of a foreign 
adoption to ensure that "all of the prerequisites to a 
foreign adoption have...been satisfied".  See VAOPGC 21-79 
(Mar. 30, 1979).  In this advisory opinion, the question of 
whether all the requirements for a valid Philippine adoption 
was considered.  In the case under consideration, three 
essential elements for a valid adoption were lacking: lack of 
consent of the child of the veteran's first marriage, a case 
study by the Department of Social Welfare, and a period of 
trial custody or finding by the court that trial custody was 
unnecessary.  The VA General Counsel concluded that the court 
that rendered the decree of adoption was not fully informed 
of the circumstances of the case, raising the clear inference 
that the court would not have acted on the petition at the 
time as it was not in possession of all the material facts.  
Id. at page 2.  The VA General Counsel held that an adoption 
decree of a foreign nation rendered after full compliance 
with the requirements for jurisdiction will be effective even 
though the standards for adoption differ from those applied 
in our courts, but, where the foreign court was not fully 
informed of the circumstances of the case and the 
prerequisites to a valid adoption have not been met, the 
principles of comity will not be involved.  The General 
Counsel's advisory opinion is not binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).

The requirement of evidence from foreign countries is set 
forth at 38 C.F.R. § 3.202 (2005).  Evidence of an adopted 
child's relationship will include a copy of the decree of 
adoption or a copy of the adoptive placement agreement and 
such other evidence as may be necessary.  38 C.F.R. 
§ 3.210(c) (2005).  

According to the RO's January 2003 Administration Decision, 
Article 188 of the New Family Code of the Philippine states 
that a written consent of the following to the adoption shall 
be necessary: 

		1. The person to be adopted, if ten years of age or 
over;

2. The parents by nature of the child, the legal 
guardian, or the proper government instrumentality;

3. The legitimate and adopted children, ten years 
of age or over, of the adopting parent(s);

4. The illegitimate children, ten years of age or 
over, of the adopting parent, if living with said 
parent and the latter's spouse, if any; and
		
      5. The spouse, if any, of the person adopting or to 
be adopted.

Having carefully reviewed the record, the Board is of the 
opinion that, in the interest of equity and fairness, the 
evidence requires recognition of A. and A.G. as the veteran's 
adopted children for disability compensation purposes.  
First, the clear language of the statute requires that all 
four requirements be met, otherwise a child adopted will not 
be considered a legally adopted child of a veteran for VA 
purposes. 38 U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e).  
Here, there is no question that the minor girls were 
supported by the veteran and in his and the appellant's 
custody and resided with him.  Id.

Second, this case can be factually distinguished from that 
considered in the 1979 VA General Counsel opinion, in that in 
this case only one requisite element, the written consent of 
the veteran's adult children, was not provided to the RTC at 
the time of the issuance of the adoption decrees while, in 
the earlier case, three elements were not before the court, 
e.g., the written consent of the adult child, the case study, 
and the period of trial custody or finding that it was 
unnecessary.  Moreover, as noted above, both Home Study 
Reports in this case so clearly reference the veteran's older 
and established children, that there can be no thought that 
there was any attempt by the veteran to deceive the RTC.  Nor 
is there anything in the adoption records to even suggest 
that the RTC suspected any fraudulent behavior by the couple. 

Third, in this case, in December 1997 and April 1999, VA 
recognized A. and A.G., respectively, as the veteran's 
adopted children, and amended his disability compensation 
based on their status as his dependent adopted children.  
Surely, VA's previous recognition and acceptance of A. and 
A.G. as the veteran's adopted dependent children cannot be 
rescinded without some evidence of at least a grave 
procedural error.  The omission of the written consent of the 
veteran's adult children quite simply cannot be considered as 
a grave procedural error such as to warrant the rescission of 
VA's recognition of A. and A.G. as the veteran's surviving 
dependent children.

Fourth, in this case, other federal agencies have evidently 
also recognized A. and A.G. as the veteran's adopted 
children.  The appellant has indicated that the Department of 
Defense provided the girls with military identifications and 
granted them the benefits accorded to dependents of military 
retirees.  She said that the United States Immigration and 
Naturalization Service also allowed A. and A.G. to immigrate 
as dependents of a United States citizen, and that the SSA 
will pay them benefits if they decide to reside in the United 
States.   

The evidence further shows that adoption decrees were 
rendered on November [redacted], 1997 and August [redacted], 1998, for A.G. 
and A., respectively.  The RTC was fully informed of all 
circumstances of the cases and there is nothing in the record 
to even suggest that the RTC was not fully informed of all 
circumstances of the adoptions, including the existence of 
the veteran's adult children.  Nor is there anything in the 
record to suggest that the veteran or appellant willfully 
misled the RTC in any way, including the existence of his 
adult children.  

As well, there is nothing in the record to suggest that the 
veteran's adult children seek to assert a claim in the 
veteran's name.  In fact, the appellant testified that she 
had no idea where they even lived.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising our discretion under the reasonable-doubt/benefit- 
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether the criteria for recognition of A. 
and A.G. as the veteran's adopted daughters for VA disability 
compensation purposes have been met in this case.  The Board 
emphasizes that this grant is based upon equity and fairness, 
and does not reflect error on the part of the RO in its 
thorough development and adjudication of the matter.

The adoptions of A. and A.G. by the veteran and the appellant 
wife are considered valid adoptions pursuant to 38 U.S.C.A. 
§ 101(B)(4).  Thus, the conditions to establish recognition 
as children of the veteran for VA purposes have been met. 38 
U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e).  


	(CONTINUED ON NEXT PAGE)





ORDER

Recognition of A. and A.G. as the veteran's adopted children 
for VA death compensation purposes is granted, subject the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


